Citation Nr: 1206033	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for partial amputation of the fourth toe of the right foot.  

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from June 1965 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 and April 2006 decisions by the RO which denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in September 2011.  

The issue of service connection for prostate cancer due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision has been obtained by VA.  

2.  The Veteran does not have a right fourth toe disability at present which is related to service.  

CONCLUSION OF LAW

The Veteran's partial amputation of the fourth toe of the right foot was not due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and July 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the right fourth toe disability claim, the Board concludes that an examination is not needed because as explained below, the case essentially turns on a question of fact, (which toe was treated in service), rather than on a question of medicine.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied to the extent required by law, and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Right Fourth Toe Disability

The Veteran contends that he underwent amputation of the tip of his right fourth toe several years after service due to a chronic toe problem he had in service, and believes that service connection should be established for the amputation.  The Veteran testified that he was bothered by chronic pain from a corn on the fourth toe of his right foot in service, but that it was misidentified as the second toe by the examiner on a service examination in 1991.  The Veteran asserted that because the examiner described the toe as a "digit" - a term used to describe the fingers, that he probably didn't know how to count toes properly and, therefore, incorrectly identified it as the second toe rather than the fourth toe.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding visible symptoms and personal experiences, any such assertions must be weighed against other contradictory or inconsistent objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

In this case, the Board finds that the Veteran's current assertions, made many years after his discharge from service, that the toe problem he had in service involved the right fourth toe and not the second, is not supported by any evidence so as to outweigh the objective findings documented in the official service medical reports.  As such, the Board accords little evidentiary weight to the Veteran's contentions.  

In this regard, although the Veteran testified in September 2011, that he was treated for chronic pain in his right fourth toe in service, the service records are completely silent for any such treatment.  The service records showed that the Veteran was treated for mild cellulitis of the right great toe in October 1986, and was noted to have a corn on the "2nd digit of the R foot" on examination in September 1991.  (VA regulations show the toes are identified by number with the great toe as number 1, the toe immediately adjacent to it as number 2, and so forth.  38 C.F.R. § 3.471a, Plate IV.)  Furthermore, on his original application for VA compensation benefits, received shortly after his discharge from service (July 1992), the Veteran identified one of his claimed disability as a "corn on [the] right index toe."  The fact that the Veteran described the affected toe as the "index toe" strongly suggest a hand analogy, which would correspond to this being a reference to toe number 2, the one adjacent to the great toe.  All this is considerable evidence the toe with the corn in service, was the toe adjacent to the great toe, the second toe, and not the 4th toe, which seriously undermines the Veteran's current contentions.  (He was service connected for "corn, second digit, right foot" in a February 1993 rating action.)  

Additionally, the Board notes that while the Veteran testified that he had chronic pain in the affected toe in service which ultimately required surgical intervention in 1996, the private medical records at the time of the surgery showed that the Veteran specifically denied that he had any pain or problems with the fourth toe.  

Because the greater weight of the evidence shows the Veteran did not have a right fourth toe disability in service or until several years after, and there is no credible medical evidence relating the Veteran's partial amputation of the right fourth toe to service, the Board finds no basis for a favorable disposition of the appeal.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for partial amputation of the fourth toe of the right foot is denied.  


REMAND

Concerning the claim of service connection for prostate cancer, claimed as due to herbicide exposure, the Veteran initially asserted that his exposure occurred while he was stationed at Anderson AFB in Guam from November 1967 to May 1969.  However, subsequent to the April 2006 rating decision which denied the claim, the Veteran also asserted that he was stationed at Takhli AFB in Thailand from July 1970 to July 1971, and believed that he may have also been exposed to herbicides at that duty station.  

In light of the Veteran's contentions of exposure to herbicides outside of Vietnam, and the RO's failure to undertake any development of the claim under VA's Adjudication Procedures Manual, M21-1MR, the Board finds that the appeal must be remanded for appropriate development.  See VBA Adjudication Manual, 
M21-MR, IV.ii.2.C.10.o and q.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC/RO should undertake appropriate development of the Veteran's claim of service connection for prostate cancer due to herbicide exposure in Guam and Thailand, as described in VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.o and q, regarding clarifying the circumstances of the claimed exposure and exposure verification procedure.  

2.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


